Title: To Thomas Jefferson from James Oldham, 20 October 1806
From: Oldham, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond Octr. 20th. 06.
                        
                        I have to aske the favor of you to inform me What was the cost of the Sheat-Iron ⅌ Square or Tunn, Which you
                            had your Tarass-roofe coverd with: Am Desird by Doctr. Brokenbrough to give an estimate of a roofe coverd in that
                            manner: also one with the gutters of Iron and Tops of ridges shingled—This done with Shingles and a gutter sheat onley, I
                            have estimated @ 25 Dollars ⅌ square
                        Your Moast Fathful And Obt. Servt.
                        
                            Jams. Oldham
                            
                        
                    
                     [Notation by TJ on verso:]
                           
                              
                              
                              D
                              
                           
                           
                              1st.
                              bent & painted
                              265.
                              per ton
                           
                           
                              2d.
                              bent & painted
                              265.
                              per ton
                           
                           
                              3d.
                              do per
                              18.
                              per square
                           
                        
                     
                  
               